Citation Nr: 1021441	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for chronic cytomegalovirus 
(CMV) infection, claimed as malaise.

2.  Entitlement to service connection for CMV, claimed as 
malaise.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2008, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Specifically, the 
Board instructed the AMC/RO to send the Veteran a letter 
complying with the notice requirements of Kent v. Nicholson, 
20 Vet. App. 1(2006), and to schedule him for a hearing at 
the RO before a Veterans Law Judge of the Board (i.e., a 
Travel Board hearing).

After receiving the file back from the Board on remand, the 
RO sent the Veteran a letter in September 2008 to comply with 
Kent.  The RO also scheduled him for a Travel Board hearing 
in March 2009, but in February 2009, so prior to that 
scheduled hearing, he indicated he would be unable to attend 
because he needed to gather more information for his claim 
and make more medical appointments.  Consequently, the RO 
rescheduled his hearing for June 2009.  But he responded in 
May 2009 that he was still undergoing medical tests for 
infectious disease.  He therefore requested to again 
reschedule his Travel Board hearing, which the RO again did 
- this time for April 2010.  But he submitted yet another 
statement in March 2010 indicating he was still acquiring 
more information and evidence for his claim.  The judge that 
was scheduled to preside over that most recent hearing, 
however, the undersigned, denied this motion to again 
reschedule the hearing since the hearing already had been 
rescheduled twice (so, in total, the Veteran had had three 
opportunities to have this requested hearing), and he had not 
provided good cause as to why he had yet to obtain the 
additional supporting evidence mentioned.  38 C.F.R. 
§ 20.704(c) (2009).



So to the extent possible, all additional development of the 
claim that the Board directed in its May 2008 remand has been 
accomplished.  There need only be substantial, not exact, 
compliance with the Board's remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In this decision the Board is reopening the claim on the 
basis of new and material evidence.  But the Board is then 
remanding the claim to the RO, again via the AMC, for still 
further development - specifically, to have the Veteran 
undergo a VA compensation examination for a medical nexus 
opinion concerning the etiology of his CMV, including 
especially in terms of whether any symptoms he experienced 
during his military service, such as malaise, were early, 
i.e., prodromal indications of CMV, though not actually 
diagnosed until years later after service.


FINDINGS OF FACT

1.  An unappealed July 1990 rating decision initially 
considered and denied service connection for CMV on the 
premise this condition was not shown in service.  The RO 
determined, instead, the Veteran had been evaluated and 
treated during service for other, unrelated symptoms and 
disorders, including malaise, and that his military 
separation examination was normal and he contemporaneously 
reported that his then present health was "excellent".

2.  Some of the additional evidence submitted since that July 
1990 decision, however, is not cumulative or redundant of the 
evidence already considered in that prior decision and 
relates to an unestablished fact needed to substantiate the 
claim.




CONCLUSIONS OF LAW

1.  The RO's July 1990 rating decision denying service 
connection for CMV is final and binding on the Veteran based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

For a petition to reopen a previously denied unappealed 
claim, this VCAA notice must:  (1) notify the Veteran of the 
evidence and information necessary to reopen the claim (i.e., 
by describing what is meant by new and material evidence); 
(2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of 
a claim, including concerning the downstream disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

Here, since the Board is reopening the claim on the basis of 
new and material evidence, the Board need not determine 
whether there has been compliance with Kent because the claim 
is being reopened, regardless, so the holding in Kent 
is ultimately inconsequential.  38 C.F.R. § 20.1102.  
Moreover, the Board is temporarily deferring consideration of 
whether there has been compliance with the other notice-and-
duty-to-assist provisions of the VCAA pending completion of 
the additional development of the claim on remand.  This 
determination is better made once this additional remand 
development is completed.

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The RO initially considered and denied the Veteran's claim 
for service connection for CMV in July 1990.  In denying the 
claim in that initial decision, the RO acknowledged that he 
had been treated during service in 1964 for an 
upper respiratory infection, cold and sore throat, in 1965 
for sore throat and cold, in 1966 for vomiting, nausea, 
malaise, weakness, flu syndrome, reddened tonsils, and chest 
cold, and in 1967 for chest cold, chest pain, diarrhea and 
vomiting.  But the RO determined that evaluation and 
treatment during service was not for CMV, rather, unrelated 
symptoms and disorders, and that his military separation 
examination was normal and he contemporaneously reported that 
his then present health was "excellent".  As well, although 
private medical records (PMR's) during the years since 
service included laboratory tests in 1984 and 1989 for CMV, 
in 1989 the diagnostic assessment was "yuppie disease."  So 
the RO concluded CMV was not shown in service.  The RO sent 
the Veteran a letter later in July 1990 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and when not appealed, that decision became final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The Veteran filed a petition to reopen this claim in October 
2003.  Therefore, the amended regulations with respect to new 
and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

The RO has since, in February and September 2004, denied the 
Veteran's petition to reopen this claim for essentially the 
same reasons.  The RO most recently denied his petition to 
reopen this claim in February 2006.  Therefore, since his 
claim to reopen has remained pending since his October 2003 
petition, the RO's July 1990 decision marks the starting 
point for determining whether there is new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans, at 284.  Similarly, in Hodge, 
115 F.3d at 1363, the Federal Circuit Court held that 
evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The February 2006 rating decision at issue in this appeal 
denied the petition to reopen the claim - concluding there 
still was no new and material evidence.  Regardless, so, too, 
must the Board make this threshold preliminary determination, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the underlying 
claim on its merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Since the RO's July 1990 decision denying the original claim, 
and especially after filing a petition to reopen this claim 
in October 2003, the Veteran submitted additional evidence 
suggesting that his post-service initial diagnosis of CMV 
may in fact date back to his military service when he first 
complained of malaise.  In particular, he submitted a May 
2005 statement reiterating that he had first complained of 
"malaise" during his military service, while stationed in 
Vietnam, and that after experiencing various other bouts of 
this since service, in 1989, he received the diagnosis of 
CMV.  Most importantly, though, he requested and obtained 
certification from his primary care physician (Dr. J.R.) 
regarding this condition first diagnosed as "malaise" while 
in Vietnam, but later as CMV in Dr. J.R.'s office.

Hence, according to the Veteran and this May 2005 statement, 
Dr. J.R. has attested to the veracity or this purported 
correlation between the initial complaints of malaise during 
service and the eventual diagnosis of CMV after service.  
This May 2005 statement is not notarized or even on Dr. 
J.R.'s office letterhead to authenticate it.  But, as 
explained, the credibility of this additional evidence is 
presumed - albeit for the limited purpose of determining 
whether this evidence is new and material.  Justus, 3 Vet. 
App. 510, 513 (1992).  And since, unlike when the RO 
initially considered and denied the claim in July 1990, there 
is now competent medical nexus evidence suggesting the 
Veteran's CMV may indeed date back to his military service, 
as suggested by his initial complaints of malaise during 
service, this additional evidence is new and material and, 
thus, reason to reopen the claim.  As the Court explained in 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new 
evidence is sufficient reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the disability at issue, even where this additional 
evidence is not enough to convince the Board to grant the 
claim.

This finding of new and material evidence, however, does not 
mean the claim ultimately will be granted, only that it is 
deserving of further consideration on its underlying merits.  
So to this extent, and this extent only, the appeal is being 
granted subject to the further development of this claim on 
remand.


ORDER

As there is new and material evidence, the petition to reopen 
the claim for service connection for CMV, claimed as malaise, 
is granted.


REMAND

Before addressing this claim on its underlying merits, the 
Board finds that additional development of the evidence is 
required.

Another VA compensation examination and medical nexus opinion 
are needed to determine the nature and etiology of the 
Veteran's CMV, specifically in terms of whether it is 
attributable to the diagnosis of and treatment for malaise 
during his military service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4)(i).

The Veteran previously was provided VA compensation 
examinations in November 2003, June 2004, and January 2006 to 
explore various aspects of his complaints concerning his CMV 
as it purportedly relates to his complaints and treatment for 
malaise and other flu-like symptoms during service.  But none 
of those prior VA compensation examinations provided the 
information needed to properly readjudicate this claim.  
Taking each examination in turn, the initial November 2003 
examiner diagnosed the Veteran with positive CMV per his 
history but determined it is not due to any exposure to Agent 
Orange in Vietnam (though the Veteran's claim is not 
predicated on this notion, only that he experienced malaise 
while in Vietnam, not as a consequence of anything that 
occurred while there such as exposure to Agent Orange).  The 
June 2004 examiner failed to address the CMV as it may relate 
to the Veteran's military service, noting only that he has a 
history of the disease.  And the January 2006 examiner stated 
the Veteran failed to show evidence of active or chronic CMV 
and did not render an opinion as to any possible etiology of 
the prior diagnoses of this disease.  

However, as explained, the Veteran contemporaneously 
submitted a statement in May 2005, supposedly with the 
certifying signature of his primary care physician, Dr. J.R., 
attesting to the fact that CMV initially was diagnosed in 
1989 after repeated bouts of malaise, and has been 
additionally treated since 2000, and, most importantly, that 
it dates back to the Veteran's military service when he 
initially complained of malaise.

Because, however, this statement and doctor's signature are 
not notarized to verify their authenticity, or even on this 
doctor's office letterhead, and does not contain any medical 
explanation or rationale for linking the initial diagnosis 
post service to the complaint of malaise during service, 
additional medical comment is needed to assist in making this 
important determination.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for a medical nexus 
opinion concerning the likelihood (very 
likely, as likely as not, or unlikely) that 
any current CMV is attributable to his 
military service - but especially to his 
complaints and treatment during service for 
"malaise" and other cold or flu-like 
symptoms.

In other words, there needs to be some 
medical indication of the likelihood (very 
likely, as likely as not, or unlikely) those 
symptoms in service were early, i.e., 
prodromal indications of the later diagnosed 
CMV.

The Veteran is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

The term "as likely as not" 
(50 percent/greater probability) does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



2.  Then readjudicate the claim for service 
connection for CMV on a de novo basis, in 
light of the additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


